DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed March 1, 2022.  Applicant’s March 1st amendment amended independent claims 1 and 6.  Currently Claims 1-3 and 6-8 are pending and allowed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-3 and 6-8 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1-3 and 6-8 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(b) rejection of claims 1-3 and 6-8 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Pages 11 and 12, filed March 1, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection(s) has been withdrawn. 
Applicant’s arguments, see Pages 24, 27, and 28, filed March 1, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-3 and 6-8 has been withdrawn. 
ALLOWANCE
	The following is an allowance in response to Applicant’s amendments filed March 1, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and method A processor implemented method of concurrent dynamic optimization of a replenishment suggestive actionable element in a networked node environment, comprising: receiving, via one or more hardware processors, at least one current state attribute associated with the networked node environment at a predetermined time interval; obtaining, via the one or more hardware processors, an optimized entity actionable matrix by mapping the at least one of current state attribute and an associated actionable entity; computing, by a replenishment planner using a trained Artificial Intelligence (AI)/Machine Learning (ML) algorithm, a predictive replenishment matrix for an impending cycle of the networked node environment based on the optimized entity actionable matrix, wherein the replenishment planner is configured to import data from historical operation of all pre-existing components, in addition to one or more historical replenishment decisions, one or more forecasts, one or more predictions of upcoming demand and one or more operational characteristics of other components of the networked node environment, wherein the predictive replenishment matrix comprises a plurality of nodes and a plurality of pre-trained historical parameters, wherein the trained AI/ML algorithm is based on a technique including a reinforcement learning, wherein the AI/ML algorithm is trained offline to reduce computational effort and provides faster online operation of the trained AI/ML algorithm to generate replenishment plans, and wherein computing the predictive replenishment matrix comprising steps of: generating a replenishment plan for an upcoming cycle of the supply chain network using the imported data and pre-trained parameters of the replenishment planner, wherein the pre-trained parameters are one or more parameters of an artificial neural network; herein the environmental simulator is configured by a replenishment decision system to implement the replenishment plan to simulate operations and product providing the feedback by the environmental simulator to the replenishment planner, on replenishment order decisions based on  overall performance; and computing, by the replenishment planner, the predictive replenishment matrix on performing  the replenishment plan and feedback exchange between the replenishment planner and the environmental simulator, wherein the replenishment planner is retrained, the pre-trained parameters of the replenishment planner are updated for future cycles of a supply chain network and the environmental simulator is adjusted based on a trigger from a performance and environment monitor regarding the performance of the replenishment plan and changes in the networked node environment; identifying, via the one or more hardware processors, a reward function for the predictive replenishment matrix, wherein the reward function comprises a computation of overall cost with regard to a realized revenue associated with aggregation of the plurality of nodes; and determining, by a warehouse manager or a transport manager by using reinforcement the trained AI/ML algorithm, the replenishment suggestive actionable element based on the reward function, wherein the replenishment suggestive actionable element corresponds to at least one decision, wherein the reward function represent feedback from previous decisions, and wherein the replenishment suggestive actionable element is implemented by the warehouse manager or the transport manager directly in a real supply chain system and ensures highest level of availability and least product wastage through an improved capacity utilization across all operations in the supply chain network, wherein the replenishment decision system enables provides bidirectional communication and negotiation between sequential components of the supply chain network over the network, and wherein the sequential components of the supply chain network include the replenishment planner, the environmental simulator, the warehouse manager and the transport manager as recited in independent Claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623